Citation Nr: 0030355	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral carpal tunnel syndrome.  

2.  Entitlement to an initial compensable rating for chronic 
left shoulder pain.  

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from February 1962 to 
June 1966, and in the U.S. Coast Guard from October 1966 to 
May 1967, and from January 1968 to June 1995.  This matter 
comes to the Board of Veterans' Appeals (Board) from a July 
1997 rating decision of the Department of Veterans Affairs 
(VA) Montgomery Regional Office (RO) which granted service 
connection for bilateral carpal tunnel syndrome, chronic left 
shoulder pain, bilateral hearing loss, and tinnitus.  The RO 
assigned an initial 10 percent rating for the veteran's 
tinnitus and zero percent ratings for his carpal tunnel 
syndrome, chronic left shoulder pain, and hearing loss.  The 
veteran perfected an appeal of the initial ratings assigned 
these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

In July 2000, the veteran testified at a Board hearing at the 
RO, and he withdrew his appeal of the issue of an initial 
rating in excess of 10 percent for tinnitus.  Accordingly, 
such issue is no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (the Board is without the authority to 
proceed on an issue if the veteran indicates that 
consideration of that issue should cease); see also 38 C.F.R. 
§ 20.204 (1998).  Thus, the issues now before the Board are 
as set forth on the cover page above.


REMAND

Under newly-enacted legislation, VA has a duty to assist the 
veteran in developing all facts pertinent to a claim for 
benefits.  Such assistance shall include providing a medical 
examination when such may substantiate entitlement to the 
benefits sought.  See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096,____ (2000) (to be codified at 38 U.S.C.A. § 
5103A).

A review of the record shows that the most recent VA medical 
examinations addressing the severity of the veteran's 
service-connected hearing loss, carpal tunnel syndrome, and 
left shoulder disability were conducted in December 1996, 
January 1997, and May 1997, respectively.  The Board is not 
required, pursuant to the duty to assist, to remand solely 
due to the passage of time since completion of an otherwise 
adequate examination.  However, an exception to this general 
rule exists where a claimant asserts that the disabilities in 
question have increased in severity since the last 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  

In this case, in his June 1998 notice of disagreement, his 
August 1998 substantive appeal, and at his July 2000 hearing, 
the veteran indicated that the disabilities at issue here had 
increased in severity since the last VA medical examination.  
In view of the foregoing, contemporaneous VA medical 
examinations are warranted.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995).

In addition, the Board notes that effective June 11, 1999, 
some of the schedular rating provisions pertaining to the 
evaluation of hearing loss were amended.  See 64 Fed. Reg. 
25,202 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see also VA O.G.C. Prec. Op. 
No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33421 (2000).

In this case, the RO has not had an opportunity to review the 
veteran's claim for an initial compensable rating for 
bilateral hearing loss under the amended regulations, and the 
veteran has not been advised of the new provisions.  See VA 
O.G.C. Prec. Op. No. 11-97, 62 Fed. Reg. 37,953 (1997); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Moreover, 
the Board notes that he has not been afforded a VA 
audiometric examination since December 1996, prior to the 
regulatory amendments referenced above.  Thus, the veteran 
has not yet been afforded the hearing tests required by the 
new regulations.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(an examination must provide sufficient information to rate 
the disability in accord with the applicable rating 
criteria).  Thus, a new VA audiometric examination is needed.

To ensure that VA has met its duty to assist in developing 
the facts pertinent to his claims and to ensure due process, 
the case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit records from medical care 
providers who have treated him since his 
separation from service for his carpal 
tunnel syndrome, left shoulder 
disability, and bilateral hearing loss.  
After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

2.  After the above development has been 
completed, the veteran should be afforded 
a VA neurologic examination to determine 
the severity of his bilateral carpal 
tunnel syndrome.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the impairment from the veteran's 
right and left carpal tunnel syndrome, 
including any associated limitation of 
motion, weakness of grip, and sensory 
change, is best equated with (1) 
incomplete, mild, (2) incomplete, 
moderate, (3) incomplete, severe, or (4) 
complete paralysis of the median nerve.

3.  The veteran should also be afforded 
VA orthopedic examination to determine 
the nature and severity of his service-
connected left shoulder disability.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests should be conducted, including X-
ray studies and range of motion 
measurements.  The report of examination 
should contain a detailed account of all 
manifestations of the left shoulder 
disability found to be present.  The 
examiner should also be asked to express 
an opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or with prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

4.  The veteran should also be afforded a 
VA audiology examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.  All 
indicated tests should be accomplished 
and the results reported in detail. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand.  If not the RO 
should implement corrective procedures.  
Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Thereafter, the RO should review the 
record.  In adjudicating the claims for 
an initial compensable rating for carpal 
tunnel syndrome and a left shoulder 
disability, the RO include consideration 
of whether 38 C.F.R. §§ 4.40, 4.45, and 
4.59 apply.  In adjudicating the claim 
for an initial compensable rating for 
bilateral hearing loss, the RO should 
consider whether the new regulations 
pertaining to the evaluation of hearing 
loss disabilities are applicable to the 
veteran's claim, and if so, they should 
apply the regulatory criteria most 
favorable to the veteran.  Karnas, 1 Vet. 
App. at 313.  With respect to all issues 
on appeal, the RO should specifically 
document consideration of 38 C.F.R. § 
3.321(b)(1). 

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 
- 2 -


- 1 -


